     FillCase
          in this 16-42745         Doc the
                  information to identify 58case:
                                               Filed             06/12/19 Entered 06/12/19 17:56:35                 Main Document
                                                                        Pg 1 of 4
     Debtor 1              DOROTHEA F KINCADE-TERRY


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Missouri
                                                                                    (State)
     Case Number:          16-42745




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                    WELLS FARGO BANK NA                                                     15

 Last 4 digits of any number you use to identify the debtor's account                         6   3   2   6

 Property Address:                              237 NEW YORK ST
                                                ST LOUIS, MO 63122-7239




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                            Amount

 a. Allowed prepetition arrearage:                                                                                    (a)   $        374.84

     b. Prepetition arrearage paid by the trustee :                                                                   (b)   $        374.84

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):               (c)   $           -0-

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                (d)   $           -0-
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                               (e)   $           -0-

 f.       Postpetition arrearage paid by the trustee :                                                              + (f)   $           -0-

     g. Total. Add lines b, d, and f.                                                                                 (g)   $        374.84



 Part 3:             Postpetition Mortgage Payment

 Check one

 ¨ Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                   $
         The next postpetition payment is due on                     /    /
                                                                 MM / DD / YYYY

 ý Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
    Case 16-42745               Doc 58   Filed 06/12/19 Entered 06/12/19 17:56:35                                   Main Document
                                                      Pg 2 of 4


Debtor 1     DOROTHEA F KINCADE-TERRY                                         Case number   (if known)   16-42745
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Diana S. Daugherty
                    Signature
                                                                                 Date    06/12/2019


 Trustee            Diana S. Daugherty

 Address            Standing Chapter 13 Trustee
                    P.O. Box 430908
                    St. Louis, MO 63143


 Contact phone      (314) 781-8100                                Email   trust33@ch13stl.com




Form 4100N                                        Notice of Final Cure Payment                                                 page 2
    Case 16-42745         Doc 58        Filed 06/12/19 Entered 06/12/19 17:56:35                                 Main Document
                                                     Pg 3 of 4


Debtor 1     DOROTHEA F KINCADE-TERRY                                      Case number   (if known)   16-42745
             Name




History Of Payments
Part 2 - b
Claim ID Name                       Creditor Type             Date         Check #   Posting Description                   Amount
41       WELLS FARGO BANK NA        Mortgage Arrearage        08/31/2016   1390353   Principal Paid                          31.24
41       WELLS FARGO BANK NA        Mortgage Arrearage        09/30/2016   1392781   Principal Paid                           7.81
41       WELLS FARGO BANK NA        Mortgage Arrearage        10/31/2016   1395217   Principal Paid                           7.81
41       WELLS FARGO BANK NA        Mortgage Arrearage        11/30/2016   1397646   Principal Paid                           7.81
41       WELLS FARGO BANK NA        Mortgage Arrearage        12/31/2016   1400031   Principal Paid                           7.81
41       WELLS FARGO BANK NA        Mortgage Arrearage        02/28/2017   1404786   Principal Paid                          15.62
41       WELLS FARGO BANK NA        Mortgage Arrearage        03/31/2017   2002118   Principal Paid                           7.81
41       WELLS FARGO BANK NA        Mortgage Arrearage        05/31/2017   2006878   Principal Paid                          15.62
41       WELLS FARGO BANK NA        Mortgage Arrearage        06/30/2017   2009235   Principal Paid                           7.81
41       WELLS FARGO BANK NA        Mortgage Arrearage        07/31/2017   2011550   Principal Paid                           7.81
41       WELLS FARGO BANK NA        Mortgage Arrearage        08/31/2017   2013877   Principal Paid                           7.81
41       WELLS FARGO BANK NA        Mortgage Arrearage        09/30/2017   2016117   Principal Paid                           7.81
41       WELLS FARGO BANK NA        Mortgage Arrearage        10/31/2017   2018375   Principal Paid                         109.23
41       WELLS FARGO BANK NA        Mortgage Arrearage        12/30/2017   2022944   Principal Paid                          33.69
41       WELLS FARGO BANK NA        Mortgage Arrearage        01/31/2018   2025089   Principal Paid                          99.15
                                                                                           Total for Part 2 - b:            374.84




Form 4100N                                    Notice of Final Cure Payment                                                  page 3
    Case 16-42745         Doc 58        Filed 06/12/19 Entered 06/12/19 17:56:35                               Main Document
                                                     Pg 4 of 4


Debtor 1     DOROTHEA F KINCADE-TERRY                                    Case number   (if known)   16-42745
             Name




                                         CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing document was filed electronically on June
     12, 2019, with the United States Bankruptcy Court, and has been served on the parties in interest
     via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice List.

          I certify that a true and correct copy of the foregoing document was filed electronically with
     the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
     first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
     List and listed below on June 12, 2019.


                                                             WELLS FARGO BANK NA
     DOROTHEA F KINCADE-TERRY                                1 HOME CAMPUS
     237 NEW YORK ST                                         MAC X2302-04C/PAYMT PROCESSING
     SAINT LOUIS, MO 63122                                   DES MOINES, IA 50328

     SHAPIRO & KREISMAN LLC                                  WELLS FARGO BANK NA
     13801 RIVERPORT DR                                      3476 STATEVIEW BLVD
     STE 502                                                 MAC D3347-014/BANKRUPTCY DEPT
     MARYLAND HTS, MO 63043                                  FORT MILL, SC 29715
                                                            /s/ Diana S. Daugherty
                                                            Diana S. Daugherty, Chapter 13 Trustee




Form 4100N                                    Notice of Final Cure Payment                                                page 4
